Citation Nr: 0405478	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for varicose veins 
of the right lower extremity, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to an evaluation in 
excess of 30 percent for bilateral varicose veins.  
Thereafter, upon consideration of a January 2003 report of VA 
examination, the RO determined that separate evaluations of 
20 percent disabling were warranted for the varicose veins of 
each lower extremity, effective from the date of receipt of 
the reopened claim.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn her appeal with respect to the evaluations 
assignable for the varicose veins of her lower extremities.  
Accordingly, the claims remain in appellate status..


REMAND

The veteran's lower extremity varicose veins are separately 
evaluated as 20 percent disabling, left and right, under 
38 C.F.R. § 4.104, Diagnostic Code 7120.  The veteran was 
afforded a VA examination in January 2003; however, this 
examination did not provide sufficient findings on which to 
evaluate the veteran's service-connected bilateral lower 
extremity varicose veins.  Accordingly, the Board finds that 
another VA examination is required for an adequate 
determination of the issues on appeal.  

In this regard, it is noted that the Court has held that 
where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  
In addition, the VCAA directs that the assistance provided by 
VA shall include providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003); see also Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that the fulfillment of the 
duty to assist includes conducting a thorough and 
contemporaneous medical examination so that the evaluation of 
the claimed disability will be a fully informed one).  
Accordingly, the Board finds that the veteran should be 
afforded another opportunity to undergo examination for 
varicose veins.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
she needs to establish her claim, what 
the evidence shows, and of her and VA's 
respective responsibilities in claims 
development.  The appellant should be 
afforded the requisite period of time to 
respond.

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
complaints referable to her varicose 
veins since December 2000.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  

3.  The appellant should be scheduled for 
a VA vascular examination to determine 
the extent and severity of her bilateral 
lower extremity varicose veins.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination of the 
veteran.  All indicated testing should be 
completed.  The examiner is requested to 
offer an opinion, with full supporting 
rationale, as to each of the following:  

a)  Are the veteran's varicose veins 
productive of persistent edema?  

b)  If it is found that the veteran's 
varicose veins are productive of 
persistent edema, is the edema 
incompletely relieved by elevation of the 
affected extremity?

c)  Are the veteran's varicose veins 
productive of stasis pigmentation or 
eczema?  

d)  Are the veteran's varicose veins 
productive of ulceration?

e)  Are the veteran's varicose veins 
productive of subcutaneous induration?

f)  Are the veteran's varicose veins 
productive of massive board-like edema 
with constant pain at rest?  

A separate discussion for each lower 
extremity, left and right, should be 
provided with respect to each opinion 
requested.  If the physician is unable to 
render any opinion sought, it should be 
so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based must be set forth for the record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




